Title: To George Washington from Samuel Huntington, 6 July 1781
From: Huntington, Samuel
To: Washington, George


                  
                     Sir,
                     Philadelphia July 6. 1781
                  
                  Governor Rutledge some Days since set out from this City for South Carolina.
                  The following is an Extract of a Letter received from him dated Monday July 2. on the Road (probably not far from Fredericktown).
                  "I give you Joy of the Taking Augusta & the Forts at Galphins & above Augusta, the Probability that Ninety Six has some Time ago fallen into our Hands."
                  The Post at Galphins is some fifteen or twenty Miles down the River below Augusta on the Carolina Side.
                  My Letter from the Marquis dated twenty Miles from Williamsburgh the 27th of June makes no Mention of the foregoing Intelligence.  His Dispatches to your Excellency which accompany this will advise you of his Success in an Attack on a Party of the Enemy near Williamsburgh.  I have the Honor to be with the greatest Regard Your Excellency’s most obedient & most humble servant
                  
                     Sam. Huntington
                  
               